[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________             FILED
                                                      U.S. COURT OF APPEALS
                                 No. 03-16108           ELEVENTH CIRCUIT
                                                            JUNE 16, 2005
                          ________________________
                    D.C. Docket No. 03-00083-CR-T-26-EAJ THOMAS K. KAHN
                                                              CLERK

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

versus

LUIS MORALES,

                                                               Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________
                                 (June 16, 2005)

                      ON REMAND FROM THE
                SUPREME COURT OF THE UNITED STATES

Before CARNES, HULL and RONEY, Circuit Judges.

PER CURIAM:

      On January 24, 2005, the Supreme Court granted Luis Morales’s petition for

writ of certiorari and vacated our decision dismissing his appeal of the district

court’s 168-month sentence based on a guilty plea, for conspiracy to possess with
intent to distribute five kilograms or more of cocaine, in violation of 21 U.S.C. §§

846 and 841(b)(1)(A). The Court remanded the case to us for further

consideration in light of United States v. Booker, 125 S. Ct. 738 (2005).

      Both parties have submitted supplemental letter briefs addressing the

implications of Booker, if any, to the facts and circumstances of this case. This

Court has recently reaffirmed its “‘well-established rule that issues and contentions

not timely raised in the briefs are deemed abandoned.’” United States v. Dockery,

401 F.3d 1261, 1262-63 (11th Cir. 2005) (quoting United States v. Ardley, 242

F.3d 989, 990 (11th Cir. 2001)). Although neither Blakely v. Washington, 124 S.

Ct. 2531 (2004) nor Booker had been decided at the time of the filing of Morales’s

initial brief in this Court, it is undisputed that Morales had failed to challenge the

constitutionality of the sentencing guidelines or his sentencing proceeding in

general pursuant to Apprendi v. New Jersey, 530 U.S. 466 (2000) in his initial brief

in this Court. His Booker claim challenging his sentence is therefore deemed

abandoned. See Dockery, 401 F.3d at 1262-63.

      Accordingly, after our reconsideration of this case in light of Booker, we

reinstate our previous opinion and affirm Morales’s sentence.

OPINION REINSTATED; SENTENCE AFFIRMED.




                                           2